Case 18-10804-TPA        Doc 88   Filed 10/05/20 Entered 10/05/20 14:43:50           Desc Main
                                  Document     Page 1 of 7


                   IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA (ERIE)

 IN RE:                                                Case No. 18-10804-TPA

 DEBRA A. ALEXANDER,
                                                       Docket No.
                Debtor
                                                       Related to Docket No. 64 & 84
          DEBRA A. ALEXANDER,

               Movant

                  v.

        RONDA WINNECOUR, CHAPTER 13
        TRUSTEE, LSF8 MASTER
        PARTICIPATION TRUST, CAPITAL
        ONE BANK,

               Respondents

      MOTION FOR RECONSIDERATION OF MEMORANDUM ORDER DATED
                         SEPTEMBER 21, 2020

       AND NOW, comes, BK Attorney Services, LLC d/b/a

CERTIFICATEOFSERVICE.COM and Jay S. Jump (`BK Services") by and through their

counsel, Knox McLaughlin Gornall &Sennett, P.C., with this Motion for Reconsideration of this

Court's Memorandum Order dated September 21, 2020, filed at Document No. 84 (the

"Memorandum Order"), stating as follows:

              The Debtor, Debra A. Alexander, filed a voluntary Petition for Relief on

August 10, 2018 and is represented by John E. Nagurney, Esquire, 12063 Midway Drive,

Conneaut Lake, PA 16316.

       2.     As part of the Alexander Chapter 13 proceeding, on or about March 3, 2020,

Attorney Nagurney filed a Certificate of Service at Document No. 58 indicating that he had used

BK Services to mail an Amended Chapter 13 Plan. He included a copy of the proof of service

provided to him by BK Services confirming what had been served, to whom, and how.
Case 18-10804-TPA          Doc 88     Filed 10/05/20 Entered 10/05/20 14:43:50           Desc Main
                                      Document     Page 2 of 7


        3.      There has never been an issue raised by Atty. Nagurney, the Court, or any other

party as to the actual services provided by BK Services, their appropriateness, their cost, or how

the service was done.

        4.      BK Services maintains an address of PO Box 4590, Pasco, WA 99302.

        5.      BK Services is a third party notice provider approved by the Administrative

Office of the United States Courts. BK Services assists over 4,000 law firms, panel trustees,

United States Trustees, and Chapter 13 Trustees across the United States to meet the notice and

service requirements under Federal Bankruptcy Rule 7004 in a cheaper, more efficient, and more

reliable way than if those parties did the mailings themselves.

        6.      The Court issued an Order to Show Cause on March 17, 200 at Document

No. 64 raising, for the first time, concerns about BK Services and directing that Mr. Jump

personally appear before the Court. This hearing was subsequently converted to a Zoom hearing

which was held on or about June 4, 2020.

        7.      On or about September 21, 2020, the Court issued its Memorandum Order at

Document No. 84 which vacated the Order to Show Cause and which explicitly prohibited BK

Services and Mr. Jump from providing noticing services (i.e from operating its business) in the

Western District of Pennsylvania unless and until one of three steps was undertaken i.e. 1) the

Court issued an Order in a specific case or matter that a "notice provider" could be used, 2) a

motion was filed and granted in a specific case authorizing the use of BK Services as a notice

provider, or 3) a motion was filed and granted which gives "blanket recognition" to BK Services

to act as a notice provider in all cases in this District.

        8.      On September 28, 2020, BK Services filed an Omnibus Motion (which was

subsequently amended to change the caption) at Miscellaneous Docket No. 20-00218 requesting

that BK Services be granted "blanket recognition" as a notice provider in all current and future
Case 18-10804-TPA          Doc 88    Filed 10/05/20 Entered 10/05/20 14:43:50               Desc Main
                                     Document     Page 3 of 7


Bankruptcies filed in the Western District of Pennsylvania. This Omnibus Motion is presently

pending before the Court and has been scheduled for an evidentiary hearing on October 15, 2020

at 10:00 a.m.

        9.      BK Services seeks to preserve its right to appeal the Memorandum Order if

necessary and appropriate and respectfully requests that the Court reconsider its Memorandum

Order on the following grounds, among others:

                (a)     The Court lacks jurisdiction as to BK Services.

                (b)     The Memorandum Order fails to provide standards for an entity to become

an approved notice provider.

                (c)     Federal Rule of Bankruptcy Procedure 2002 was never intended to and

does not, control independent contractual relationships between attorneys and third parties hired

to perform discrete tasks such as a third party notice providers. Irregardless of who actually

stuffs and mails the envelopes, ultimate responsibility to ensure that accurate and reliable notice

is given remains with the debtor (or the trustee) and, by extension, with their attorney.

Bankruptcy Rule 2002 is only intended to place ultimate responsibility for effective service, not

to control who performs the menial task of stuffing and mailing envelopes, especially when

payment for such services is owed by the attorney not the debtor.

                (d)     The Memorandum Order evidences the Court's concern regarding the use

of third party notice providers but, by its very terms, it arbitrarily only acts as an

injunction prohibition against BK Services. It fails to address other competing notice providers,

including but not limited to, Casemail, Imailtracking, Letterstream, BNC, Walz Remote Print

and Mail and Print2Mai1, among others.
Case 18-10804-TPA            Doc 88   Filed 10/05/20 Entered 10/05/20 14:43:50            Desc Main
                                      Document     Page 4 of 7


                   (e)    Neither the Court nor Attorney Nagurney have raised concerns about

either the quality, the accuracy, the cost, or the completeness of the services rendered by BK

Services.

                   (~     Across the United States, BK Services has over 4,000 clients including 39

United States Trustee's Offices, multiple Chapter 13 Trustee's Offices, and roughly 800

Chapter 7 panel trustees. See Exhibit A attached hereto and incorporated by reference. Over the

last 15 years, BK Services estimates it has successfully served upwards of 65 million documents

for its clients.

                   (g)    Locally, BK Services currently has 27 unique client accounts in the

Western District of Pennsylvania with 885 unique mailing projects over the last few years

resulting in 37,828 envelopes mailed.

        10.        BK Services respectfully requests that its Omnibus Motion be granted by the

Court and/or that the Court reconsider and vacate the Memorandum Order. The Court's

prohibition against operating in the Western District of Pennsylvania is not only preventing BK

Services from operating its business here but it is also causing a hardship for BK Services' local

clients who may not have the staff or equipment to effectively serve required notices and mass

mailings and who are losing the cost savings BK Services can provide. Furthermore, these

clients may be forced to hire BK Service's competitors as third party notice providers. These

competitors are not currently enjoined from operating in this District.
Case 18-10804-TPA         Doc 88    Filed 10/05/20 Entered 10/05/20 14:43:50         Desc Main
                                    Document     Page 5 of 7



          WHEREFORE, BK Services respectfully requests that its Omnibus Motion be granted by

the Court and/or that the Court reconsider and vacate the Memorandum Order and that BK

Services be granted such other and further relief as is necessary and just.



                                              Respectfully submitted,

                                              KNOX McLAUGHLIN GORNALL &
                                              SENNETT, P.C.
                                              Attorneys for Jay S. Jump and
                                              BK Attorneys Services LLC


                                              BY: /s/Mark G. Claypool
                                                     Mark G. Claypool
                                                     PA I.D. No. 63199
                                                     120 West Tenth Street
                                                     Erie, Pennsylvania 16501-1461
                                                     (814} 459-2800
# 2199871.v1
Case 18-10804-TPA        Doc 88    Filed 10/05/20 Entered 10/05/20 14:43:50              Desc Main
                                   Document     Page 6 of 7


                    1N THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA (ERIE)

 IN RE:                                            Case No. 18-10804-TPA

 DEBRA. A. ALEXANDER,
                                                   Docket No.
                Debtor
                                                   Related to Docket No. 64 & 84
          DEBRA A. ALEXANDER,

                Movant

                   v.

          RONDA WINNECOUR,
          CHAPTER 13 TRUSTEE, LSF8
          MASTER PARTICIPATION
          TRUST, CAPITAL ONE BANK,

                Respondents

                                CERTIFICATE OF SERVICE

TO PARTIES IN INTEREST:

       I, Mark G. Claypool, certify under penalty of perjury that I served the above-captioned

motion, on the parties at the addresses on the attached matrix, on October 5, 2020 by first class,

United States mail, postage pre-paid.

The total number of parties served was     6

EXECUTED ON: October 5, 2020


                                        By:      lsl Mark G. Claypool
                                               Mark G. Claypool, Esquire
                                               PA I.D. No. 63199
                                               Knox McLaughlin Gornall &Sennett, P.C.
                                               120 West Tenth Street
                                               Erie, Pennsylvania 16501-1461
                                               (814) 459-2800
Case 18-10804-TPA        Doc 88   Filed 10/05/20 Entered 10/05/20 14:43:50       Desc Main
                                  Document     Page 7 of 7



                                    SERVICE MATRIX


 Via US mail:

 Jeffrey J. Sikirica                          John E. Nagurney
 121 Northbrook Drive                         Attorney Nagurney Cottage
 Pine Township                                12063 Midway Drive
 Gibsonia, PA 15044                           Conneaut Lake, PA 16316

 Jay S. Jump                                  Natalie Lutz Cardiello
 PO Box 4590                                  10~ Huron Drive
 Pasco, WA 99302                              Carnegie, PA 15106

 Owen Katz
 PO Box 7826
 Pittsburgh, PA, 15215

 Via CM/ECF

 United States Trustee                        ustpre ion03.~i.ecf cz,usdo~.~ov
